Citation Nr: 0914111	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  97-06 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to November 1958.  This appeal was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
June 1995 and August 1996 rating decisions of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 1999, a hearing was held before the 
undersigned in Washington, DC.  A transcript of this hearing 
is of record.  In September 1999 the Board reopened the claim 
seeking service connection for a left knee disability, and 
remanded the case for additional development.  In November 
2002, the Board issued a decision which denied the Veteran's 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court issued an order that vacated the 
November 2002 Board decision and remanded the matters on 
appeal for readjudication consistent with a joint motion by 
the parties (essentially compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA)).  In October 2003, the Board remanded the 
matters on appeal for additional development.  In February 
2006, the Board issued a decision which denied the Veteran's 
claims.  He appealed that decision to the Court.  In January 
2007, the Court issued an order that vacated the February 
2006 Board decision and remanded the matters on appeal for 
readjudication consistent with a Joint Motion for Remand 
(Joint Motion) by the parties.  In June 2007, the Board 
remanded the matters on appeal for additional development.  
In April 2009 the Veteran's attorney submitted additional 
evidence with a waiver of RO review.  

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  On examination for enlistment, it was noted that the 
Veteran had pre-service surgery for left knee disability; 
that knee mobility was good; and that there was a 3 inch 
[surgical] scar on the knee.
2.  It is not shown that the pre-existing left knee 
disability increased in severity during service (or as result 
of an event or injury therein).

3.  The Veteran's left knee disability is not shown to have 
increased in severity due to the Veteran's service-connected 
right knee, low back and left thigh disabilities.


CONCLUSION OF LAW

Service connection for a left knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the matter 
being addressed herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The Veteran was 
provided content-complying notice by letters in October 2004 
and July 2007.  The July 2007 letter provided the Veteran 
notice regarding criteria for increased ratings and effective 
dates of awards (see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  He was given ample time to respond.  The 
claim for service connection was thereafter readjudicated.  
See August 2008 Supplemental Statement of the Case (SSOC).  
The Veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and post-service 
treatment records.  All available pertinent medical evidence 
identified by the Veteran has been obtained.  He has been 
afforded multiple VA examinations.  The Board is satisfied 
that the RO has complied with VA's duty to assist the Veteran 
in the development of the facts pertinent to his claim.  

II.  Factual Background

On the Veteran's August 1954 Coast Guard enlistment 
examination, it was noted that he had undergone removal of 
bone fragments from his left knee, with mobility "ok".  
Clinical evaluation revealed a three-inch scar on the left 
knee.  The Veteran's STRs also document treatment for right 
knee problems and low back complaints.  On an August 1958 
Medical Board Survey (primarily for right knee and low back 
problems), it was noted that the Veteran had a history of a 
left knee arthrotomy in 1952.  Physical examination revealed 
a depressed-to-absent patellar reflex on the left and an 
occasional clicking sensation on motion of the left knee.  X-
rays showed a suggestion of the possibility of a Pellegrini-
Stieda syndrome.  The August 1958 Report of Medical Survey 
found that the Veteran was unable to perform the duties of 
his rating because of right knee and lumbar spine disorders.  
The STRs include a transcript of a September 1958 inquiry 
with regard to the Veteran's disorders.  Responding to the 
question "Do you feel he is likely to have trouble with the 
left knee, the one he has been previously operated on?", a 
military physician responded: "He has been apparently more or 
less asymptomatic with the left knee since his operation 
which was quite a while back.  I would say that although it 
is always possible that he may have trouble with that knee I 
certainly wouldn't expect him to have as much trouble as he 
is having with this [right] knee."  The Veteran was also 
questioned with regard to his pre-service left knee injury 
and operation in 1952.  Responding to the question "You 
haven't had any trouble with the left knee since then?", the 
Veteran answered: "Not that I can recall.  It has never 
bothered me at all."

On initial VA examination in June 1964 it was noted that the 
Veteran had pre-service left knee surgery (cartilage 
removal).   He told the examiner that there was no trouble 
with the left knee in service.  On examination, there was 
slight crepitation on active and passive motion of the left 
knee.  There was full extension and flexion of the knee.  
There was no relaxation of the cruciate or collateral 
ligaments of the knee.  The Veteran was able to squat and 
rise without difficulty.  On X-ray, the left knee was 
described as entirely negative.  The diagnoses included 
internal derangement, left knee, postoperative.

In a July 1964 decision, the RO granted service connection 
for post operative residuals, internal derangement, right 
knee, and residual spondylolysis of the lumbar spine (and 
denied service connection for a left knee disorder).

On VA examination in September 1969, the diagnoses included 
internal derangement, both knee joints, with bilateral 
arthrotomies with no significant residuals found clinically 
at this examination.

Private records from Dr. JR reveal that the Veteran was seen 
in June 1974 for evaluation of both knees.  It was noted that 
his symptoms appeared primarily with athletic activity.  
Physical examination revealed no effusion, and full range of 
motion of both knees.  Ligaments were stable; quadriceps were 
good.  Left knee X-rays revealed a slight irregularity along 
the femoral condyles, compatible with old chondromalacia 
patella.  The diagnosis was degenerative arthritis of the 
knee, bilaterally.  In November 1974 the Veteran was seen for 
complaint of left knee pain with intermittent catching, 
locking and swelling.  Examination revealed minimal effusion 
and some medial joint line tenderness.  X-rays revealed a 
suggestion of a loose body in the intercondylar notch.  
Arthrotomy was suggested.

In a July 1991 letter Dr. FCM indicated that he had treated 
the Veteran since 1981 for multiple problems including a left 
total knee replacement in November 1989.  With the letter are 
private records of medical treatment by Dr. FCM dated from 
1981.  These show that the Veteran had progressive left knee 
complaints in the intervening period between 1981 and 1989, 
and had meniscectomies of the knee in 1982 and in 1983 (the 
latter after a twisting injury).  During most of this time he 
engaged in athletic activities (it was noted in April 1989 
that he was still able to play basketball and volleyball, and 
in October 1989 that he was still playing volleyball).

A June 1993 RO rating action re-characterized the Veteran's 
service-connected right knee disorder as total knee 
replacement, and increased the rating to 30 percent, after 
the temporary total (convalescent) period expired.

In August 1993, the Veteran submitted a statement indicating 
that he wished to pursue a claim for service connection for a 
left knee disorder on the basis that it was aggravated by his 
service-connected right knee disorder.  In an April 1994 
letter, private physician, Dr. NRN, noted that the veteran's 
service connected right knee disability, and stated that the 
"arthritis and subsequent replacement of that joint have 
unquestionably caused progression of his arthritis in the 
lumbar spine as well as that he has experienced in his left 
knee, by altering his gait and reducing his ability to 
protect those other weight bearing areas."  He further stated 
"I do not think his claim for extension of his disability to 
include his back and even his left knee is at all 
unreasonable."

In a June 1996 letter, Dr. FCM noted that the Veteran had 
bilateral problems with his knees and a problem with his low 
back.  He stated that the Veteran had great difficulty with 
extended periods on his feet, climbing and descending stairs, 
getting out of chairs and sofas, and walking or standing on 
hard floors for long periods.  

An August 1996 rating decision increased the rating for the 
Veteran's lumbar spine disorder to 20 percent.

In an October 1996 statement, the Veteran asserted that his 
left knee condition was aggravated by his service-connected 
right knee and lumbar spine disorders.

Records from the Social Security Administration (SSA), 
received in April 1997, show that the Veteran was awarded 
disability benefits in May 1996.  The Disability 
Determination and Transmittal Sheet indicates that he was 
disabled from December 1995 for "Osteoarthrosis + Allied 
Disorders (Bilateral knee joint replacements)."  Records of 
medical treatment through that date and medical evidence used 
in reaching that decision have been obtained from SSA and are 
included in the claims file.  These records include copies of 
previously noted VA and private records (and of treatment of 
a shoulder disability), and do not include any medical 
evidence otherwise indicating that the Veteran's left knee 
disorder was aggravated by his service-connected right knee 
and lumbar spine disorders.  

On VA examination in July 1997, it was noted that the Veteran 
had left knee surgery in 1952, that he had another left knee 
operation in 1970, and that he tore the lateral meniscus in 
the left knee playing soccer around 10 years ago.  He was 
treated by arthroscopic surgery by Dr. FCM and then saw the 
same physician for a total knee replacement in November 1989.  
The examiner noted that the Veteran reported an injury to the 
left knee while playing soccer at age 50, which suggests that 
his knees were not particularly bothersome then and underwent 
a left medial meniscectomy.  The physician went on to state 
that "[i]t is clear that the degenerative joint disease in 
the left knee cannot be attributed to any condition occurring 
in the service, but is most likely due to his adolescent 
osteochondritis together with aging.  There is no suggestion 
in the record that the disease of his right knee aggravated 
the condition of his left knee."  The physician concluded 
with the statement that it was his opinion that the Veteran's 
left knee is not being aggravated by any condition of the 
right knee.  Concerning the Veteran's low back, the examiner 
found that spondylolysis was not confirmed by later X-rays, 
that the veteran had a normal back examination in 1969 and in 
1971, and that the Veteran had idiopathic low back pain.

Knee findings on VA examination in June 1998 included: well- 
healed surgical scars, bilaterally; bilateral crepitus; no 
patellar reflexes; and range of motion 10 to 80 degrees on 
the right, and from 5-75 degrees on the left.  Both knees 
were stiff, and the veteran could not go beyond these ranges 
of motion without marked pain.  Back findings included: 
straight posture with no palpable tenderness of the spine; no 
paravertebral muscle spasms; range of motion of the 
lumbosacral spine from 0 to 80 degrees on forward flexion, 
backward extension to 15 degrees, left lateral flexion from 0 
to 15 degrees, and rotation to 20 degrees bilaterally.  The 
diagnosis was degenerative arthritis of the knees, status 
post total knee replacement of both knees and degenerative 
arthritis of the lumbosacral spine.  The VA physician 
indicated that there was no reason to question the opinion of 
the July 1997 VA examiner. 

During a March 1999 hearing before the undersigned, the 
Veteran's representative clarified that the Veteran sought 
service connection for his left knee disability on a theory 
of aggravation (specifically, that the Veteran's service-
connected back and right knee disabilities aggravated the 
left knee disability).  The Veteran indicated that he retired 
at the suggestion of Dr. FCM who told him that if he 
continued to keep working he would need another operation on 
the left knee in two to three years.  The Veteran reported 
that his back disability would make it difficult for him to 
teach from a wheelchair because he needed to get up every 
half-hour to prevent his back from hurting.  The Veteran 
indicated that the ongoing treatment he receives for his back 
and knees is in the form of yearly appointments with Dr. FCM.

In an April 1999 letter to the Veteran, Dr. FCM stated:

It is difficult to specifically answer 
the question whether or not the injury to 
the right knee and back have caused the 
problem in the left knee.  It certainly 
is a distinct possibility that 
involvement of one extremity or 
particularly one extremity in the back 
would, in your case the right, put more 
stress on the left knee.  Certainly to 
what degree and how much of the actual 
changes would be difficult to say, but 
again, it is certainly a possibility if 
not cause and aggravation of a pre-
existing condition.

Additional medical treatment records were obtained from Dr. 
FCM and added to the claims file.  They contain no further 
comments regarding the etiology of the left knee disorder.

On VA examination in June 2000, the examiner noted in detail 
all of the pertinent evidence of record before concluding 
that the opinions expressed by private physicians, Dr. FCM 
and Dr. NRN, are not backed by the thorough review of the 
existing claims file.  He noted that the April 1999 statement 
from Dr. FCM contained the pointed statement that it was 
difficult to answer the question whether or not injury to the 
right knee caused the problem in the left knee, and that Dr. 
FCM's other statements were no more than speculative in 
nature as they discussed a "possibility" and not a 
probability that the service-connected disorders aggravated 
the pre-existing left knee condition.  The VA physician also 
found the statement by Dr. NRN to be non-factual and merely 
speculative.  He went on to indicate that neither private 
physician's opinion was based on available medical records 
and that neither physician had the benefit of reviewing the 
entire essential medical record prior to rendering their 
declarative, if not speculative opinions.  The VA physician 
concluded that the veteran's lumbar spine condition is 
asymptomatic and found, therefore, that it is a mute (sic) 
point to raise the issue as to whether this contributed to 
the degenerative osteoarthritis of either knee joint.  The 
physician also opined that as arthritis of the left knee was 
manifested prior to that on the right, it was not possible 
for the right knee arthritis to have caused the arthritis in 
the left knee.  He concluded that "Historically, medically, 
and chronologically, there is absolutely no causal 
concatenation between the service-connected right knee 
condition and the left knee condition."

In an October 2004 statement, the Veteran indicated that all 
his recent treatment had been at the Martinsburg VA Medical 
Center, and there were no additional private treatment 
records to obtain.

VA outpatient treatment records from January 2004 to March 
2005 note the Veteran's ongoing treatment for various 
disabilities, including of the back and knees.

By rating decision in March 2005, the RO granted a separate 
10 percent rating for neurological manifestations of the 
medial left thigh.  Effective May 26, 2004, the Veteran's 
combined service connected disability rating is 50 percent.

VA treatment records note that the Veteran was seen in June 
2006 for follow-up after bilateral knee replacements (in 1993 
and 1999).  He denied any problems with his left knee, but 
complained of intermittent severe pain in his right knee.  
Upon examination, the Veteran ambulated without a limp and 
without assistance.  There was no swelling, tenderness, 
effusion, or erythema in either knee.  Both knees were stable 
to varus and valgus stress.  Range of motion of both knees 
was from full extension to 90 degrees of flexion.  Motor 
strength was 5/5 bilaterally and the lower legs were 
neurologically intact.  A September 2006 VA outpatient 
treatment record notes that the Veteran was seen for a 
follow-up visit.  He had no new complaints and reported that 
he was still active and still dancing.  

In the January 2007 Joint Motion, the parties agreed that the 
medical evidence of record shows that the Veteran's lumbar 
spine disorder has worsened since the June 2000 VA 
examination.  Furthermore, by rating decision in March 2005, 
the RO granted service connection for neurologic 
manifestations of the left thigh secondary to the service- 
connected lumbar spine disorder.  Therefore, additional VA 
examination was warranted to determine the etiology of the 
Veteran's left knee disorder.

An April 2007 VA outpatient treatment record notes the 
Veteran's complaints of bilateral knee pain for two to three 
days.  He denied any giving way, trauma, swelling, or 
redness.  The assessment was knee pain.  A September 2007 VA 
outpatient treatment record notes the Veteran's complaints of 
back pain with radiation.  He denied stiffness, numbness, 
incontinence, difficulty urinating, or weakness.  The Veteran 
was prescribed pain medication and back exercises.  A 
December 2007 VA orthopedic surgical consultation report 
notes the Veteran's complaints of pain and swelling in his 
right knee over the past three days.  He denied any 
associated functional problems, and was able to ambulate 
without the aid of any assistive devices.  He had almost full 
range of motion with about baseline of 10 degrees of flexion 
contracture, with no pain on motion.  Mild effusion was noted 
in the right knee.  The right knee was aspirated and there 
were no signs of infection.

An April 2008 VA examination report notes the Veteran's 
complaints of left knee pain and history of total knee 
replacement.  Examination revealed normal gait and normal leg 
length, with no incidence of muscle atrophy.  Straight leg 
raises were negative.  The left knee had a five degree 
flexion contracture.  The VA examiner, however, failed to 
also examine the Veteran's lumbar spine; therefore, another 
VA examination was scheduled.

A June 2008 VA examination report notes the Veteran's 
complaints of bilateral knee pain.  The Veteran stated that 
he did not let the pain stop his activity.  He will push 
through the pain to do the activities that he must do, such 
as walking, running and dancing.  On examination, his gait 
was antalgic.  Active range of motion of the left knee was 
from 0 degrees of extension to 75 degrees of flexion with 
pain.  Active range of motion of the right knee was from +5 
degrees of extension to 65 degrees of flexion with pain.  
Crepitation was noted in both knees.  No instability was 
noted in either knee.  The diagnosis was bilateral total knee 
replacement with pain.  The examiner also noted the Veteran's 
complaints of left thigh numbness, which had remained stable 
over the past four years.  The Veteran described the numbness 
as a burning pain, like a sunburn, on his inner thigh.  The 
examiner noted that there was no muscle atrophy or impairment 
of any joint function associated with this numbness.  There 
was neuritis and neuralgia, but no paralysis.  The diagnosis 
was radiculopathy of the left lower extremity secondary to 
spinal stenosis.  The examiner opined that this disability 
did not affect the Veteran's usual daily activities.  The 
examiner also noted the Veteran's complaints of constant back 
pain.  After reviewing the claims file the VA examiner 
stated, "The (degenerative joint disease) of the left knee 
resulting in left knee arthroplasty was not caused by or the 
result of the veteran's service-connected low back 
disorder."  In support of her opinion, the VA examiner noted 
that the opinion was consistent with those offered by the 
previous VA examiners (as noted above), all of whom reviewed 
the Veteran's claims file in detail.  She also noted that the 
two private medical opinions offered in support of the 
Veteran's claim were offered without review of the Veteran's 
claims file.

Evidence received in April 2009 with a waiver of RO initial 
consideration is not material to the claim of service 
connection for a left knee disability.

III.  Analysis

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306(a).  
A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service connection for arthritis may be allowed on a 
presumptive basis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Here, a postoperative left knee disability was noted when the 
Veteran was examined for enlistment.  Consequently that 
removes from consideration the question of whether left knee 
disability originated (was incurred) in service.  The Veteran 
does not allege otherwise.  The remaining possible theories 
for establishing service connection are aggravation and 
secondary service connection.

Regarding aggravation, it is noteworthy that to establish 
service connection on such basis it must be shown that the 
disability increased in severity during (as a result of 
events/injuries in) service.  See 38 C.F.R. § 3.306(b).  When 
the Veteran was examined for enlistment, the pre-existing 
postoperative left knee disability was essentially 
asymptomatic; mobility was normal, and a non-disqualifying 3 
inch scar was noted.  The left knee remained essentially 
asymptomatic throughout service, and a physician so noted in 
conjunction with a September 1958 (pre-discharge) inquiry 
regarding the Veteran's disabilities.  The Veteran himself 
indicated that the left knee had not bothered him since his 
pre-service surgery.  On initial VA examination in June 1964 
(more than 1 1/2 years post service) the Veteran indicated he 
had no problems with the left knee in service.  Examination 
revealed no abnormality other than slight crepitation on 
motion, and X-rays were normal.  Thus, based on 
manifestations prior to, during, and subsequent to service, 
no increase in left knee disability is shown, and service 
connection for such disability on the basis that it was 
aggravated by service is not warranted.  [As left knee 
arthritis was not manifested within the first post-service 
year, service connection for such pathology on a presumptive 
basis is not warranted.]  Once again, it is not otherwise 
alleged.

The Veteran's theory of entitlement to this benefit sought is 
premised on an allegation that his left knee disability was 
aggravated by a service-connected disability.  In that 
regard, it is noteworthy that the Veteran's service-connected 
disabilities are: a right total knee replacement; 
spondylosis, lumbar spine; and neurological manifestations in 
the medial left thigh associated with the service-connected 
low back disability.

The Veteran's earliest documented post-service left knee 
problems were in 1974, when it was noted that his symptoms 
appeared primarily with athletic activity.  Degenerative 
changes in the knee were noted by X-ray in June 1974, and 
problems with catching, locking, and swelling, and findings 
of effusion and tenderness were noted in November 1974.  The 
disability has progressively worsened since, ultimately 
requiring a total knee replacement.  Significantly, post-
service treatment records reflect that throughout the post-
service time period, and almost until the Veteran underwent 
the total knee replacement, he engaged in athletic activities 
including soccer (until age 50), basketball, and volleyball 
(and had documented) left knee injury, and two meniscectomies 
during that interval.  The remaining question before the 
Board is whether any identifiable portion of his left knee 
disability at least as likely as not was caused or aggravated 
by his service-connected right knee, left thigh and low back 
disabilities.

The etiology of a disability is a medical question that must 
be determined based on medical information and opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Medical 
evidence supporting the Veteran's claim is essentially 
confined to statements from his private physicians, Dr. FCM 
and Dr. NRN.  Dr. NRN stated that the arthritis and 
replacement of the Veteran's right knee joint have 
unquestionably caused progression of his left knee arthritis.  
The Board notes, however, that Dr. NRN had only seen the 
Veteran on two occasions, once in 1993 and once in 1994.  
Furthermore, he has opined that there is a causal 
relationship between the Veteran's right knee disability and 
the progression of the Veteran's left knee arthritis without 
having reviewed the Veteran's entire record, as he only notes 
left knee problems from 1989.  Notably, he does not comment 
on the effect of intercurrent injuries and the Veteran's 
athletic activities on his left knee disability.  Dr. FCM's 
statements carry more weight than those of Dr. NRN, as Dr. 
FCM has treated the veteran for his bilateral knee problems 
since 1981.  This physician, however, has not provided a very 
strong statement as to the possible contributory impact of a 
service-connected disorder on the Veteran's non-service-
connected left knee condition.  He has indicated essentially 
that it is merely a "possibility" that the Veteran's right 
knee condition has caused or aggravated the left knee 
disorder, and has not commented as to what degree of 
disability might possibly be due to aggravation from service-
connected disabilities versus non-service-connected factors.

The evidence against the Veteran's claim is far stronger.  A 
VA physician who performed the July 1997 VA examination 
discussed the Veteran's left knee condition since its 
inception prior to service as well as the Veteran's right 
knee and lumbar spine disorders since their incurrence during 
service.  Following review of the evidence of record and 
examination of the Veteran, he provided the opinions that 
"[t]here is no suggestion in the record that the disease of 
his right knee aggravated the condition of his left knee" and 
that "the veteran's left knee is not being aggravated by any 
condition of the right knee."  A VA physician who performed 
the June 1998 examination essentially agreed with this 
opinion.  Also significant are the findings and medical 
conclusions by the VA physician who performed the June 2000 
VA examination.  Before reaching his conclusions, this 
physician noted in detail all of the pertinent evidence of 
record regarding both knees and the lumbar spine, and 
specifically addressed all pertinent opinions expressed by 
the Veteran's private and VA physicians.  Following thorough 
consideration of the evidence of record, and critical 
assessment of deficiencies in the opinions provided by the 
private physician, the VA examiner concluded, unequivocally, 
that the Veteran's asymptomatic lumbar spine had no impact on 
his left knee disorder and that the service-connected right 
knee disorder did not cause or aggravate the left knee 
disorder.  Particularly significant are the findings and 
medical conclusions by the VA physician who performed the 
June 2008 VA examination.  The June 2008 VA examiner noted 
the medical evidence of record which shows that the Veteran's 
lumbar spine disorder has worsened since the June 2000 VA 
examination.  Moreover, the examiner noted that the Veteran 
is now also service connected for neurologic manifestations 
of the left thigh secondary to the service-connected lumbar 
spine disorder.  After examining the Veteran's low back and 
right knee, and reviewing the Veteran's claims file, the VA 
examiner unequivocally stated that the Veteran's left knee 
condition was not caused by or the result of the Veteran's 
service-connected low back disorder.

Regarding the Veteran's own assertions that his left knee 
disorder was aggravated by his service-connected disorders, 
while he may be competent to describe the symptoms he 
experiences, as a layperson he is not competent, to establish 
by his own opinion that this left knee disability arose out 
of, or increased in severity due to, his service-connected 
right knee and back disorders.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left knee disorder.  In claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  When the evidence supports the claim or 
is in relative equipoise, the veteran prevails.  Gilbert, 1 
Vet. App. at 56.  Where, as here, the preponderance of the 
evidence is against the claim, however, the benefit of the 
doubt rule has no application.


ORDER

Service connection for a left knee disorder is denied.


REMAND

The Veteran maintains that he is entitled to TDIU.  In a June 
1996 claim, he indicated that he had worked as a teacher for 
Shenandoah County Public Schools from 1981 to December 1995, 
but had to stop working because of his inability to stand due 
to his service-connected back and right leg disorders.  By a 
February 2006 decision the Board denied TDIU.  The Board 
noted that both the Veteran's private physician and a SSA 
disability determination sheet list non service-connected as 
well as service-connected disorders when they identified 
conditions contributing to the Veteran's inability to work.  
Furthermore, nothing in the record showed impairment for 
which accommodations in sedentary employment were not 
possible.  The January 2007 Joint Motion endorsed by the 
Court notes that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the Veteran's service-connected disabilities have on 
his ability to work. 

In the June 2007 remand, the Board specifically instructed 
the RO to arrange for the Veteran to be afforded a VA 
examination to determine the current manifestations of the 
Veteran's service-connected disabilities.  Thereafter, the RO 
was to obtain a medical opinion as to whether the veteran's 
service-connected disabilities, either alone or in concert, 
render him unable to obtain or retain substantially gainful 
employment.  A review of the record shows that although the 
Veteran underwent VA examinations in April 2008 and June 
2008, the development specifically requested was not 
completed.  The Board is bound by the Court's instructions, 
as they are the "law of the case".  Therefore, on remand, the 
RO should obtain the necessary medical opinions as to the 
current manifestations of the Veteran's service-connected 
disabilities and as to what effect the service-connected 
disabilities (either alone or in concert) have on his ability 
to work.

A remand by the Court or by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Notably, this case is on remand from the Court, and 
the Court has routinely returned to the Board for corrective 
action cases where development sought on remand was not 
completed.  The Board has no recourse but to again REMAND the 
case for the following action:

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be afforded a VA examination to 
determine the current manifestations of 
his service-connected right knee, lumbar 
spine and left thigh disabilities (and 
any other disabilities that have been 
service connected) and their impact on 
his ability to work, to include whether 
they render him unemployable.  The 
Veteran should be properly notified of 
the examination and of the consequences 
of a failure to appear.  His claims file 
must be made available to, and reviewed 
by, the examiner.

The examiner must comment in detail 
regarding the effect of each of the 
Veteran's service connected disabilities 
on his ability to work (and disregarding 
the effects of any disabilities that are 
not service connected), indicating what 
functions/types of employment would be 
inconsistent with/precluded by each 
disability, and what types of employment 
would remain feasible despite the service 
connected disabilities.  The rationale 
for all opinions should be explained in 
detail.

2.  The RO should review the report of 
the VA examination ordered above to 
determine if it is wholly compliant with 
the instructions/consistent with the 
Joint Motion.  If not, it must be 
returned to the examiner for 
completion/amendment.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to a TDIU in light of all 
pertinent evidence (including that 
received in April 2009) and legal 
authority (to include consideration of 
whether referral for extra-schedular 
consideration under 38 C.F.R. § 4.16(b) 
is indicated).  If TDIU remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his attorney 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


